Citation Nr: 0101739	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania 


THE ISSUE

Entitlement to service connection for hypertension on a 
direct basis, a presumptive basis, and secondary to exposure 
to ultraviolet radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
through June 1955.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an December 1998 rating decision in 
which the RO denied service connection for hypertension on a 
direct basis, a presumptive basis and secondary to the 
exposure to ultraviolet radiation.  The veteran filed a 
timely notice of disagreement and his appeal has been 
perfected to the board.

The Board notes that by a rating decision of August 2000, the 
RO denied service connection for a neurological condition as 
due to ultraviolet ray exposure.  In May and August 2000, the 
veteran submitted to the Board additional evidence in support 
of the related claim.  The RO has not reviewed the additional 
evidence and it is not before the Board for appellate 
consideration at this time.  The evidence is referred to the 
RO for initial consideration.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Certain disorders, including 
hypertension, are presumed to have been incurred in service 
if manifested within a year of separation from service to a 
degree of 10 percent or more. 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. § 3.307.

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  As part of that assistance, the VA must make 
reasonable efforts to obtain records (including private 
records) that the claimant sufficiently identifies.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In addition, VA must provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Id.  
These changes are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The veteran has maintained that he currently suffers 
hypertension as a consequence of ultraviolet radiation 
exposure during active service.  The veteran has submitted 
various medical journal excerpts and articles in support of 
his claim, but none assert a relationship between 
hypertension and ultraviolet radiation exposure.  

Appellate review of the veteran's service medical records 
shows that the veteran did receive ultraviolet radiation 
treatment for pustular acne for several months in 1952 and 
1954.  No post-service medical records have been obtained for 
association with the claims folder, although the veteran 
indicated treatment at Erie VA medical center (VAMC).  No VA 
examinations have been requested pursuant to the veteran's 
claims.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning treatment for 
hypertension at the Erie VAMC, as well as 
any other source(s) or facility(ies) 
identified by the veteran. If the 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of hypertension, 
and its relationship, if any, to an in-
service injury or disease (to include 
ultraviolet radiation exposure), which 
have not been obtained to date.  Based on 
his response, and with appropriate 
authorizations, the RO should obtain a 
copy of all pertinent treatment records 
from the identified source(s), and 
associate them with the claims folder.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA cardiological examination to ascertain 
the nature and etiology of any current 
hypertension.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should render an opinion, as to 
whether it is at least as likely as not 
that the veteran's current hypertension 
is in any way related to his active 
military service, to include his in-
service exposure to ultraviolet 
radiation, or whether it is due to other 
causes.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides objective evidence of a nexus 
between the veteran's current 
hypertension and an in-service injury or 
disease, to include exposure to 
ultraviolet radiation, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a hypertension on 
a direct basis, a presumptive basis, and 
secondary to the exposure of ultraviolet 
radiation, on the merits.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If the benefits sought on appeal 
remain denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need not act until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




